DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of recommending a word, as explained in detail below. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “various processors” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language, obtaining information about sequences about a plurality of registered words (can be done by a user receiving data), receiving a user input including a text comprising a first portion (can be done by a user receiving text), determining whether the text is included in the plurality of registered words (can be done by a user analyzing the data and determining if particular data is registered), when the text is not included in the plurality of registered words, detect the first portion corresponding to at least one word of the plurality of registered words, and determine a first predict word to be input in succession to the text via the neural network based on the information about the sequences about the plurality of registered words and the first portion (can be done by a user analyzing the data and making a determination), 
when the text is included in the plurality of registered words, determine a second predicted word to be input in succession to the text via the neural network based on the information about the sequences about the plurality of registered words and the text (can be done by a user analyzing the data and making a determination), and 
control the display to display the first predicted word or the second predict word predicted via the neural network (can be done by a user displaying the data on a generic display or a piece of paper).
The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
It is noted that the neural network seems to be a tool used to perform the abstract idea.  However, if the claims were amended to teach that the neural network trains models and that the trained models are used for a particular purpose, the claims would overcome the 101 rejection.
The dependent claims recite similar limitations such as analyzing, updating, filtering, modifying and refining data which is all non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20-22, 25, 27, 29-31, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelenov et al. (USPN 10,698,931).
Regarding claims 18, 27 and 36, Zelenov discloses a device, method and medium, hereinafter referenced as a device comprising: 
a display (display device; column 13, line 32 with column 14, line 48); and 
at least one processor (processing device; column 13, line 13) configured to: 
obtain information about sequences about a plurality of registered words (obtain sequential relationships between the characters in the textual content; column 2, lines 25-64),
 receive a user input including a text comprising a first portion (entry includes the textual content from a respective document; column 2, lines 25-64 with column 5, lines 51-65), 
determine whether the text is included in the plurality of registered words (determine relationship; column 2, lines 25-52 with column 5, lines 51-65), 
when the text is not included in the plurality of registered words, detect the first portion corresponding to at least one word of the plurality of registered words, and determine a first predict word to be input in succession to the text via the neural network based on the information about the sequences about the plurality of registered words and the first portion (receive text that may not be included; column 6, lines 30-43 with column 7, lines 37-45 and column 8, line 65 – column 9, line 11), 
when the text is included in the plurality of registered words, determine a second predicted word to be input in succession to the text via the neural network based on the information about the sequences about the plurality of registered words and the text (using a search algorithm/RNN to identify sequential relationships; column 1, line 1-52 and column 5, lines 25-65), and 
control the display to display the first predicted word or the second predict word predicted via the neural network (display device; column 13, line 32 with column 14, line 48).
Regarding claims 20 and 29, Zelenov discloses a device the at least one processor is further configured to: 
update at least one of the plurality of registered words or the information about sequences about a plurality of registered words (update data; column 6, lines 1-11 with column 7, lines 37-65).
Regarding claims 21 and 30, Zelenov discloses a device wherein the information about sequences about the plurality of registered words comprises probability information about the sequences about the plurality of registered words (likelihood; column 10, lines 8-17).
Regarding claims 22 and 31, Zelenov discloses a device wherein the text comprising the first portion includes at least one of a first text obtained via a user interface, a second text obtained via voice recognition, or a third text obtained via machine translation (receive text via the user interface; column 9, lines 52-56).
Regarding claims 25 and 34, Zelenov discloses a device wherein the at least one processor is further configured to: 
receive an input of inputting a next word of the text (receive text via the user interface; column 9, lines 52-56), and 
modify and refine parameters of the neural network so that, when the sequence about the at least one registered word detected from the text is input as an input value to the neural network, the next word is output as an output value from the neural network (add and modify data; column 4, lines 48-58 with column 5, lines 25-65 and column 6, lines 1-43 with column 7, lines 37-65 and column 10, lines 39-41). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 26, 28, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenov in view of Chung et al. (PGPUB 2006/0136208), hereinafter referenced as Chung.

Regarding claims 19, 28 and 37, Zelenov discloses a device as described above, but does not specifically teach that the at least one processor is further configured to: 
detect the first portion corresponding to the at least one word of the plurality of registered words by applying a plurality of filters corresponding to the plurality of registered words to a plurality of syllables forming the text.
Chung discloses a device configured to:
detect the first portion corresponding to the at least one word of the plurality of registered words by applying a plurality of filters corresponding to the plurality of registered words to a plurality of syllables forming the text (filters; p. 0045, 0069-0073 and 0084-0085), to allocate corresponding data accordingly.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to disambiguate features by using the extracted information.
Regarding claims 26 and 35, it is interpreted and rejected for similar reasons as set forth above.  In addition, Chung discloses a device wherein at least one of the first predicted word or the second predicted word is determined based on a morpheme comprised of the text (morphological analyzer; abstract with p. 0012-0013, 0043-0045, 0061-0063, 0084-0085).

Claims 23-24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenov in view Zhai et al. (USPN 8,904,309), hereinafter referenced as Zhai.

Regarding claims 23 and 32, Zelenov discloses a device wherein 
the at least one processor is further configured to determine a plurality of predicted words to be input in succession to the text, based on the information about the sequences about the plurality of registered words and one of the first portion and the text (sequential relationships; column 2, lines 1-64 with column 8, line 65 – column 9, line 11), but does not specifically teach a display is further configured to display a menu for receiving an input selecting one of the plurality of predicted words, and 
when the input selecting a word from among the plurality of predicted words is received, the at least one processor is further configured to input the selected word in succession to the text.
Zhai discloses a device comprising:
a display is further configured to display a menu for receiving an input selecting one of the plurality of predicted words (column 3, lines 3-18), and 
when the input selecting a word from among the plurality of predicted words is received, the at least one processor is further configured to input the selected word in succession to the text (column 3, lines 3-18), to assist with user’s customization.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to display user’s prediction intentions.
Regarding claims 24 and 33, it is interpreted and rejected for similar reasons as set forth above.  In addition, Zhai discloses a device wherein the at least one of the plurality of registered words or the information about sequences about a plurality of registered words is updated based on the selected word (column 6, lines 20-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657